***********
Upon review of the competent evidence of record with reference to the errors assigned, and considering the briefs and oral arguments of the parties, the Full Commission finds no good grounds to receive further evidence, or to rehear the parties or their representatives. Upon reconsideration of the evidence, the Full Commission vacates the Opinion and Award of the Deputy Commissioner and finds and concludes as follows:
The matters raised by Plaintiff in the current case have been determined by a final Full Commission Opinion and Award dated May 2, 1995. Thereafter, in 2004, Plaintiff sought relief from his obligation to pay continuing attorney fees to Kennedy, Kennedy, Kennedy  Kennedy L.L.P. under the May 2, 1995 Opinion and Award. On August 27, 2004 former Deputy *Page 2 
Commissioner Morgan Chapman dismissed with prejudice a motion by Plaintiff to terminate payment of attorney fees upon Plaintiff's failure to appear at the hearing. Plaintiff did not appeal from this Order, but raised the same issue. After a hearing, Deputy Commissioner Stephen T. Gheen entered an Order on January 6, 2005 denying Plaintiff's motion to terminate his obligation to pay attorney fees. Plaintiff did not appeal from this Order.
The current issue of whether Kennedy, Kennedy, Kennedy  Kennedy L.L.P. is entitled to 25 percent of any lump sum settlement is not before the Industrial Commission as no Compromise Settlement Agreement has been executed and presented to the Commission for approval.
Also, there is no evidence from which the Full Commission can properly determine Defendants' argument that the Compromise Settlement Agreement should be enforced.
IT IS THEREFORE ORDERED that the Opinion and Award of Deputy Commissioner Theresa B. Stephenson entered on February 18, 2011 is VACATED. The Full Commission Opinion and Award dated May 2, 1995 shall remain in effect. No costs are assessed.
This the ___ day of August, 2011.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/___________________ LINDA CHEATHAM COMMISSIONER PGPage
  S/___________________ DANNY L. McDONALD COMMISSIONER